i          i      i                                                                  i        i        i




                                 MEMORANDUM OPINION

                                        No. 04-09-00635-CV

                        In the INTEREST OF S.S., R.L.S., and G.S., Children

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1976-CI-11715
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 9, 2009

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal with each party bearing its own costs.

However, the motion does not contain a certificate of conference or any attachment reflecting an

agreement of the parties regarding the assessment of costs. See TEX . R. APP . P. 42.1(d) (absent

agreement of parties, costs are taxed against appellant). Accordingly, we grant the motion to dismiss,

but order all costs of the appeal assessed against appellant. See TEX . R. APP . P. 42.1(a)(1), (d).



                                                       PER CURIAM